IN THE SUPREME COURT OF THE STATE OF NEVADA


                        SFR INVESTMENTS POOL 1, LLC, A                         No. 83639
                        NEVADA LIMITED LIABILITY
                        COMPANY,
                                          Appellant,
                                                                                    FILED
                                     vs.                                            MAR 2 5 2022
                        SELENE FINANCE, L.P., A LIMITED
                                                                                 EUZABETH A. BROWN
                        PARTNERSHIP,                                           CLERK OF SliPREME COURT

                                          Res • ondent.                        BY
                                                                                     DEPUTYCITETRKl


                                            ORDER DISMISSING APPEAL

                                   Pursuant to the stipulation of the parties, and cause appearing,
                       this appeal is dismissed. The parties shall bear their own costs and attorney
                       fees. NRAP 42(b).
                                   It is so ORDERED.




                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BRO

                                                          BY:




                       cc:   Hon. David M. Jones, District Judge
                             Janet Trost, Settlement Judge
                             Hanks Law Group
                             Wright, Finlay & Zak, LLP/Las Vegas
                             Eighth District Court Clerk

 SUPREME COURT
         OF
      NEVADA


CLERK'S ORDER

 ill) 1947   ,431Pr,